UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                           15-CR-594 (JPO)

 JAMES ARBERRY,                                                        ORDER
                               Defendant.


       On November 7, 2019, Defendant James Arberry filed an emergency motion for

immediate compassionate release. He subsequently submitted copies of relevant medical

records. On November 9, 2019, the Government filed a letter consenting to Arberry’s motion for

immediate release. Having reviewed the parties’ submissions and the supporting documentation,

the Court finds pursuant to 18 U.S.C. § 3582(c)(1)(A) that there are extraordinary and

compelling reasons for the immediate reduction of Arberry’s sentence under the circumstances.

       Accordingly, it is hereby ORDERED that:

       (1) Arberry’s sentence of incarceration in this case is reduced to time served pursuant to

18 U.S.C. § 3582(c)(1)(A);

       (2) Arberry is ordered released from BOP custody, effective immediately; and

       (3) Arberry is placed on supervised release, under the supervision of United States

Probation Officer Shawnté Lorick, subject to the conditions of supervised release set forth in the

judgment dated May 10, 2016.

       SO ORDERED.

Dated: November 11, 2019
       New York, New York
